DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE filed on November 05, 2022 in which claims 1-30 are presented for examination; of which claims 1, 3-5, 7-8, 10-16, 18-22 and 24-29 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims Claim 1 recites the limitation "the displayed list of functions" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

As per claims 2-15, these claims are at least rejected for their dependencies on the rejected claim 1. Therefore, they are rejected for the same reason set forth in paragraph above. 

Claims Claim 16 recites the limitation "the displayed list of functions" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

As per claims 17-29, these claims are at least rejected for their dependencies on the rejected claim 16. Therefore, they are rejected for the same reason set forth in paragraph above. 

Claims Claim 30 recites the limitation "the displayed list of functions" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 16 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not properly described in the application as filed is the “visual content editing functions configured to be work offline”. It is not clear as to how such “configured to be work offline” can be achieved. The specification is silent and does not satisfactorily resolved and consequently raise doubt as to possession of the claimed invention at the time of filing.

As per claims 2-15 and 17-29, these claims are at least rejected for their dependencies on the rejected claims 1 and 16. Therefore, they are rejected for the same reason set forth in paragraph above. 

Remarks
1. (Proposed Amendment) A method comprising: enabling a user to view in camera, view displayed or selected, select and capture or record visual media including image or photo and video using a graphical user interface and concurrently enabling the user to access served, preloaded and displayed, by a client device storage, a list of functions including visual content editing functions on the graphical user interface in a client device, wherein the functions including visual content editing functions are configured to be wherein enabling a user to apply, allow to access privacy settings with one or more functions including visual content editing functions provided by the user, wherein privacy settings comprises allowing selected users including at least one of connected, related, matched, suggested, subscribers and users of network(s) to access said one or more functions including visual content editing functions.

Cancel claims 15, 29.

The proposed amendment to claim 1 should also reflect in the other independent claims 16 and 30.

Allowable Subject Matter
Claims 1-14, 16-28 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as well as if claims 1, 16 and 30 include all the limitations of the proposed claim 1 set forth in this Office action (See Proposed Amended Claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        December 14, 2022